           Case 1:19-cr-00313-AT Document 24 Filed 02/26/21 Page 1 of 1

                                                                   USDC SDNY
UNITED STATES DISTRICT COURT                                       DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                      ELECTRONICALLY FILED
                                                                   DOC #: _________________
UNITED STATES OF AMERICA                                           DATE FILED: 2/26/2021
               -against-

LUIS RIVERA,                                                               19 Cr. 313 (AT)

                          Defendant.                                           ORDER
ANALISA TORRES, District Judge:

       By March 4, 2021, the parties shall submit their briefs, evidence, and stipulations, in
accordance with ECF No. 23. By March 18, 2021, each party shall file opposition papers.

       SO ORDERED.

Dated: February 26, 2021
       New York, New York
